Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-26 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-26 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical- formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claim 1 is directed toward a method for operating a battery exchange station to store information in a plurality of batteries.  Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. determining a ratio associated with a plurality of vehicles (observation); storing different sets of information in memories associated with the plurality of batteries in accordance with the received ratios (evaluation).  There are no limitations regarding what type of information is stored or how it is used.  Only the storing of the information is claimed.  The claims further encompass “Certain methods of organizing human activity” since the claims read on providing information for battery exchange.  Providing a person with instructions is the foundational step of “organizing human activity”.  The dependent claims (12-20, 19-22, 24-26) merely recite further limitations determining the ratio, storing different sets of information in memory, but do not add anything that removes 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-26 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of storing different sets of information in 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor to store information into memory, there are no further limitations or structural elements that go beyond the processor, it can clearly be seen that the abstract idea(s) are merely implemented on a processor.  In addition, the processor in this case does not link the 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-26 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over McClymond (2018/0312069).

	Regarding applicant claim 1, 17, McClymond discloses a method for operating a battery exchange station to store information in a plurality of batteries being positioned in the battery exchange station, the method comprising: 
storing different sets of information in memories associated with the plurality of batteries respectively ([0019] “each battery exchange station may further include a 
McClymond discloses a plurality of vehicles ([0055] “Unmanned aerial vehicles UAVs”) and storage of various information ([0100] “enables the battery exchange stations to transmit various information which include maintenance and service information, numbers of batteries in the battery storage, number of UAVs that have undergone a battery exchange over a particular time period, charging information of each battery in the battery storage, and the number of batteries loaded into UAVs including which UAVs such as those operated by Company A and Company B) but is silent concerning determining a ratio associated with a plurality of vehicles served by the battery exchange station.  
Although silent concerning a ratio associated with a plurality of vehicles served by the battery exchange station, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize any of the information collected by the exchange station of McClymond to determine a ratio, since a number of data is readily available such as charging information or UAV information; and performing a comparison between two sets of data would have been an obvious operation of said available information.
Regarding applicant claim 2-7, McClymond discloses further determining based on a first number of first vehicles of the plurality of vehicles served by the battery exchange station and a second number of second vehicles of the plurality of vehicles served by the battery exchange station ([0100] “enables the battery exchange stations to transmit various information which include maintenance and service information, a ratio.  
Although silent concerning a ratio associated with a plurality of vehicles served by the battery exchange station, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize any of the information collected by the exchange station of McClymond to determine a ratio, since a number of data is readily available such as charging information or UAV information; and performing a comparison between two sets of data would have been an obvious operation of said available information.
Regarding applicant claim 8-9, McClymond discloses wherein the plurality of vehicles served by the battery exchange station are generally operated in a geographical area adjacent to the battery exchange station ([0106] “enable system to track the location of each battery and/or the UAV that possesses that battery”).
Regarding applicant claim 10-11, McClymond discloses wherein the plurality of vehicles include a first number of a first type of vehicles and a second number of a second type of vehicles, and wherein the ratio is determined at least partially based on the first number and the second number ([0091] Fig. 15, battery storage may be configured to store multiple types and sizes of batteries as well as configured to detect the type of battery that is compatible and suitable for the battery holding tube of the 

Regarding applicant claim 12-14, McClymond discloses further comprising receiving an instruction, from a server, to store two different sets of information in the memories associated with two adjacent batteries of the plurality of batteries ([0017] “communication mechanism configured to communicate with the unmanned aerial vehicle, and a controller configured to control the battery exchanger”; [0020]-[0021] “system may further include a database and each controller may further include control logic for sending to the database using the communications mechanism”; [0090] “communication devices such as short wave radios, RFID, infrared or visual light transmitters and sensors, satellite communications, Bluetooth, radar, etc.”).
Although not explicit concerning a server, it would have been obvious to one of ordinary skill in the art at the time of invention to use the communication mechanism configured to communicate with the various databases to be seen as a server since the sending of data from one computer to another is the function of a server.

Regarding applicant claim 15-16, McClymond discloses different sets of information but is silent concerning multiple types and versions of firmware.
McClymond discloses “each controller may include a memory and further includes control logic for storing on the memory information associated with the determination of each battery loaded onto the unmanned aerial vehicle” ([0019]).


Regarding applicant claim 18, 22, McClymond discloses a method for operating a battery exchange station to store information in a plurality of batteries being positioned in the battery exchange station, the method comprising: 
storing different sets of information in memories associated with the plurality of batteries respectively ([0019] “each battery exchange station may further include a battery tracker that is configured to determine each battery loaded onto the unmanned aerial vehicle… storing memory information”).
McClymond discloses a plurality of vehicles ([0055] “Unmanned aerial vehicles UAVs”) and storage of various information ([0100] “enables the battery exchange stations to transmit various information which include maintenance and service information, numbers of batteries in the battery storage, number of UAVs that have undergone a battery exchange over a particular time period, charging information of each battery in the battery storage, and the number of batteries loaded into UAVs including which UAVs such as those operated by Company A and Company B) but is silent concerning determining a ratio associated with a plurality of vehicles served by the battery exchange station.  
Although silent concerning a ratio associated with a plurality of vehicles served by the battery exchange station, it would have been obvious to one of ordinary skill in 
Regarding applicant claim 19, McClymond discloses further determining based on a first number of first vehicles of the plurality of vehicles served by the battery exchange station and a second number of second vehicles of the plurality of vehicles served by the battery exchange station ([0100] “enables the battery exchange stations to transmit various information which include maintenance and service information, numbers of batteries in the battery storage, number of UAVs that have undergone a battery exchange over a particular time period, charging information of each battery in the battery storage, and the number of batteries loaded into UAVs including which UAVs such as those operated by Company A and Company B”) but is silent concerning determining a ratio.  
Although silent concerning a ratio associated with a plurality of vehicles served by the battery exchange station, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize any of the information collected by the exchange station of McClymond to determine a ratio, since a number of data is readily available such as charging information or UAV information; and performing a comparison between two sets of data would have been an obvious operation of said available information.

Regarding applicant claim 20-21, McClymond discloses different sets of information but is silent concerning multiple types and versions of firmware.
McClymond discloses “each controller may include a memory and further includes control logic for storing on the memory information associated with the determination of each battery loaded onto the unmanned aerial vehicle” ([0019]).
Although not explicit concerning firmware, it would have been obvious to one of ordinary skill in the art at the time of invention to include firmware with the control logic information stored in McClymond since this is a known type of software and would have been well within the scope of invention to include.

Regarding applicant claim 23, McClymond discloses a method for operating a battery exchange station to store information in a plurality of batteries being positioned in the battery exchange station, the method comprising: 
storing different sets of information in memories associated with the plurality of batteries respectively ([0019] “each battery exchange station may further include a battery tracker that is configured to determine each battery loaded onto the unmanned aerial vehicle… storing memory information”).
McClymond discloses a plurality of vehicles ([0055] “Unmanned aerial vehicles UAVs”) and storage of various information ([0100] “enables the battery exchange stations to transmit various information which include maintenance and service information, numbers of batteries in the battery storage, number of UAVs that have undergone a battery exchange over a particular time period, charging information of each battery in the battery storage, and the number of batteries loaded into UAVs a ratio associated with a plurality of vehicles served by the battery exchange station.  
Although silent concerning a ratio associated with a plurality of vehicles served by the battery exchange station, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize any of the information collected by the exchange station of McClymond to determine a ratio, since a number of data is readily available such as charging information or UAV information; and performing a comparison between two sets of data would have been an obvious operation of said available information.
Regarding applicant claim 24, McClymond discloses further determining based on a first number of first vehicles of the plurality of vehicles served by the battery exchange station and a second number of second vehicles of the plurality of vehicles served by the battery exchange station ([0100] “enables the battery exchange stations to transmit various information which include maintenance and service information, numbers of batteries in the battery storage, number of UAVs that have undergone a battery exchange over a particular time period, charging information of each battery in the battery storage, and the number of batteries loaded into UAVs including which UAVs such as those operated by Company A and Company B”) but is silent concerning determining a ratio.  
Although silent concerning a ratio associated with a plurality of vehicles served by the battery exchange station, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize any of the information collected by the exchange 

Regarding applicant claim 25-26, McClymond discloses different sets of information but is silent concerning multiple types and versions of firmware.
McClymond discloses “each controller may include a memory and further includes control logic for storing on the memory information associated with the determination of each battery loaded onto the unmanned aerial vehicle” ([0019]).
Although not explicit concerning firmware, it would have been obvious to one of ordinary skill in the art at the time of invention to include firmware with the control logic information stored in McClymond since this is a known type of software and would have been well within the scope of invention to include.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661